Case 6:20-cv-01206-ACC-DCI Document 15 Filed 12/23/20 Page 1 of 2 PageID 107




                                UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION

TAVIA WAGNER,

                          Plaintiff,

v.                                                                    Case No: 6:20-cv-1206-Orl-22DCI

GLOBAL PLAZA USA INC. and SEVEN
STAR ONE, INC.,

                          Defendants.


                                                   ORDER

        This cause is before the Court on Motion for Default Judgment (Doc. 13) filed on

October 27, 2020.

        The United States Magistrate Judge has submitted a report recommending that the

Motion be DENIED without prejudice. (Doc. 14).

        After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

        Therefore, it is ORDERED as follows:

        1.       The Report and Recommendation filed November 24, 2020 (Doc. 14) is

ADOPTED and CONFIRMED and made a part of this Order.

        2.       The Motion for Default Judgment is hereby DENIED without prejudice.

        3.       Plaintiff is granted leave to file amended motions for default judgment by

February 8, 2021. After that time, Plaintiff’s claims will be subject to dismissal without

prejudice for failure to prosecute.1


1
  See Local Rule 1.07 (b) (permitting the Court to dismiss a case without notice and without prejudice when counsel
fails to proceed without delay to apply for a judgment within 60 days of service).
Case 6:20-cv-01206-ACC-DCI Document 15 Filed 12/23/20 Page 2 of 2 PageID 108




       DONE and ORDERED in Orlando, Florida on December 23, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                        -2-
